Citation Nr: 1236399	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  07-29 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the right cheek and nose, to include as due to mustard gas exposure.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to November 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) in Cleveland, Ohio (while jurisdiction was retained by the RO in Winston-Salem, North Carolina).  Development relating to claimed mustard gas exposure was recently completed by the RO in Muskogee, Oklahoma.

In March 2009, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In April 2009, September 2010, and October 2011, these matters were remanded for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

The issues of entitlement to service connection for onychomycosis secondary to frostbite, and peripheral neuropathy of the feet secondary to frostbite, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's squamous cell carcinoma of the right cheek and nose is etiologically related to a disease, injury, or event in service, to include mustard gas exposure.


CONCLUSION OF LAW

Service connection for squamous cell carcinoma of the right cheek and nose is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.316 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for squamous cell carcinoma of the right cheek and nose, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that December 2005, July 2006, June 2009 (mustard gas), and October 2011 (secondary service connection) VCAA letters fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  The letters informed the Veteran of what information or evidence was needed to support his claim, including a claim for secondary service connection and claims based on mustard gas exposure, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  A March 2006 letter explained how VA assigns disability ratings and effective dates.  See Dingess, supra.  The Veteran's claim was subsequently readjudicated by way of an August 2012 Supplemental Statement of the Case (SSOC), such that any issue as to the timeliness of the notices is nonprejudicial.  The Board adds that the most recent VCAA notice dated in October 2011 that explained the evidence needed relating to a claim based on secondary service connection was mailed to the Veteran pursuant to the Board's October 2011 remand directive and, based thereon, the Board finds that there has been substantial compliance therewith.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have all been associated with the claims file.  The Veteran has not identified any outstanding, relevant treatment records for VA to obtain.  In that regard, the Board notes that in October 2011, the Board remanded the Veteran's claim so that, among other things, any outstanding treatment records relevant to the Veteran's claim could be associated with the claims file.  Based thereon, in October 2011, the RO sent a request to the Veteran for copies of any outstanding treatment records relating to his claim, and to that end, blank Forms 21-4142 authorizations, in response to which the Veteran only submitted certain December 2010 records reflecting that he is apparently now a resident of a skilled nursing facility due to, among other things, admitting diagnoses of a recent fracture of the humerus, goiter, a late-effect cerebral vascular accident, leukemia, and legal blindness.  The Board finds that these newly submitted records are not relevant to the issue as to whether the Veteran's squamous cell carcinoma is related to service and, therefore, a remand for consideration by the agency of original jurisdiction is not necessary.  See 38 C.F.R. § 20.1304 (2011).  Therefore, the Board finds that there has been substantial compliance with the Board's remand directive, and that there is sufficient evidence upon which to base a decision with regard to the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board further finds that the RO properly followed the provisions of M21-1MR, IV.ii.1.F.22. in attempting to verify the Veteran's claimed mustard gas exposure.  Under this provision, evidence of full-body exposure to mustard gas or Lewisite should be requested if the service connection claim is for a disability listed under 38 C.F.R. § 3.316(a).  In this case, the Veteran alleges mustard gas exposure (and nerve and tear gas exposure) with regard to his claim for service connection for squamous cell carcinoma, a disease listed in 38 C.F.R. § 3.316(a).  Therefore, in April 2009, the Board remanded the Veteran's claim so that the RO could perform certain required development relating to the Veteran's alleged mustard gas exposure.  See M21-1MR, IV.ii.1.F.22.  In June 2009, the RO requested more specific information regarding the Veteran's alleged mustard gas exposure.  The Veteran did not respond, and in May 2010, the RO continued its denial of the claim by way of a Supplemental Statement of the Case (SSOC).

In September 2010, the Board again remanded the Veteran's claim for further mustard gas exposure development.  While the Board acknowledged that the Veteran failed to respond to the RO's June 2009 request for information, the Board noted that the information sought by the RO was already of record, including the Veteran's dates of service, unit, claimed disability, dates, location, and circumstances of exposure.  Based thereon, the Board directed the RO to perform further development of the alleged mustard gas exposure as outlined in the M21-1MR.  Subsequently, the Veteran's claim was sent to the Muskogee RO for further development as outlined in the M21-1MR.  A January 2011 search for the Veteran in the DoD Chemical Biological Warfare Exposure system was performed, which search was negative.  Also, a January 2011 request for confirmation of exposure was mailed to the Compensation and Pension Service, Mustard Gas Manager, in Washington DC, in response to which a negative response was received along with a negative response from DoD.  Therefore, again, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2011);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with VA examinations in June 2007 and September 2009.  The June 2007 and September 2009 VA examination reports reflect that the examiners had an opportunity to review the entire claims file, including all of the Veteran's service, VA, and private treatment records, and to personally elicit a history from the Veteran and examine him.  The examiners also provided clear rationales for their conclusions.  

In addition, the Veteran's representative asserted for the first time on appeal in his September 2011 brief that "a number of long-term and delayed sequelae to cold injuries are recognized, including peripheral neuropathy, [and] skin cancer in frostbite scars" (citing an uncompleted VA cold injury protocol examination form in the claims file).  Based thereon, the Board remanded the Veteran's claim in October 2011 for a new VA examination to address whether the Veteran's squamous cell carcinoma of the nose or right cheek was caused or aggravated by in-service frostbite or sun exposure.  Pursuant to the Board's remand directive, the Veteran was afforded an additional VA examination in November 2011, which examination report addresses entitlement to service connection based on sun exposure and frostbite as requested by the Board, and includes a thorough rationale for the conclusion provided.  Therefore, the Board finds that there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

Also, the Board finds the June 2007, September 2009, and November 2011 VA examination reports are thorough and adequate upon which to base a decision with regard to the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  Id.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2011).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

In cases where full-body exposure to nitrogen or sulfur mustard during active military service is shown, presumptive service connection is provided in 38 C.F.R. § 3.316 for certain listed conditions, including squamous cell carcinoma of the skin.

The Veteran served on active duty from July 1943 to November 1945.  He claims that he has squamous cell carcinoma of the right cheek and nose, to include as due to mustard gas exposure or, in the alternative, due to residuals frostbite or sun exposure in service.

As an initial matter, the Veteran's service treatment records are silent as to any notations of any skin problems of the nose or right cheek.

Post-service, private treatment records in the claims file reflect that the Veteran was first treated for squamous cell carcinoma of the nose in August 1976 (when the lesion was excised and biopsied), and later his right cheek in October 1976.  These records also reflect that the Veteran underwent radiation therapy for six weeks due to a recurrence of the squamous cell carcinoma of the nose in September 1976.  See Private Treatment Record, Dr. J.H., January 1977.  The Veteran apparently underwent subsequent sinus or nasal as well as right eye surgeries in 1978 and 1979 at the VA medical center as a result of the resections and radiation therapy.  The most recent November 2011 VA report reflects that, as a result of the surgical and radiation treatment of the Veteran's squamous cell carcinoma of the nose and right cheek, the Veteran has residual scarring, the bone structure of the Veteran's face, including his jaws, is damaged, he is legally blind in his right eye, and he lost his teeth and wears dentures.  The prior June 2007 VA examination report, discussed in greater detail below, reflects a diagnosis of a history of squamous cell carcinoma with disfiguring scarring.  The Board also acknowledges that some disfiguration is shown in a photograph submitted by the Veteran around June 2007 (capable of lay observation).  Clearly, therefore, the Board acknowledges that the Veteran has residuals of squamous cell carcinoma of the nose and right cheek.

The Veteran's primary contention is that he incurred squamous cell carcinoma of the nose and right cheek as a result of mustard gas exposure in service.  He alleges that sometime between June and August 1943, he was exposed to unknown materials believed to be mustard gas in a boxcar en route to Pine Bluff, Arkansas.  He also alleges that in 1943, in Pine Bluff, Arkansas, he was exposed to a smoking or gaseous substance in a tent while wearing a suit and a gas mask (but that he initially did not have his gas mask on).  In that regard, as noted in the VCAA section above, the RO performed considerable development as per the Board's remand directives and as outlined in the M21-1MR.  Negative replies, however, were received from both the Compensation and Pension Service Mustard Gas Manager as well as DoD in January and March 2011.  Based thereon, the Board finds that mustard gas exposure during active service has not been established in this case.  

The Board acknowledges the Veteran's statements regarding his alleged exposure in service.  While the Board acknowledges the Veteran's statements in this regard and his sincere belief that he was exposed to mustard gas, the Board finds such recollections, however, to be very speculative and based on events that occurred almost 70 years ago.  For these reasons, the Board finds that his own assertions, by themselves, do not constitute credible evidence of exposure to mustard gas in service, particularly in light of his absence from the DoD database.  Therefore, the presumptive service connection provisions of 38 C.F.R. § 3.316 are not for application.

As noted above, the Veteran, in the alternative, asserts that his squamous cell carcinoma of the nose and right cheek was caused by in-service frostbite or sun exposure.  In this regard, the Board notes that the Veteran is presently service-connected for frostbite of the ears and feet.  A September 2009 cold injuries VA examination was performed relating to the Veteran's prior claim for frostbite of the ears and feet, but it does not include any notation regarding frostbite of the nose, right cheek or face.  See Rating Decision, May 2010.  Nevertheless, the Board acknowledges that the September 2009 VA examination report reflects the Veteran's history of frostbite of the ears and feet in service.  Based thereon, and because the June 2007 VA examiner did not offer any opinion regarding the etiology of the Veteran's history of squamous cell carcinoma of the nose and right cheek, in October 2011, the Board remanded the Veteran's claim for a new VA examination to address whether the condition was related to in-service frostbite or sun exposure.

Pursuant to the Board's remand directive, the Veteran was provided with a new VA examination in November 2011.  The November 2011 VA examination report reflects the Veteran's reported history of participation in World War II, including the Battle of the Bulge and D-Day, where he developed frostbite in the winter that was treated with ointment on his ears and feet.  The examiner noted the Veteran's post-service history of diagnosis of squamous cell carcinoma in 1976 followed by surgical resections and radiation treatment, followed by surgical treatment of right eye and nasal residuals, as well as his loss of teeth due to the radiation.  The examiner noted that there was presently no pain, cold sensitivity, color changes, hyperhidrosis, numbness, tissue loss, or locally impaired sensation of the nose or other pertinent areas.  The examiner noted the Veteran's post-service history of working as a mechanic on large farm equipment.  The examiner opined that it is less likely than not that the Veteran's squamous cell carcinoma of the nose and right cheek was caused or aggravated by his active service, to include in-service exposure to sun or frostbite.  The examiner reasoned that cumulative sun exposure and age are risk factors for developing squamous cell carcinoma, that the Veteran served from 1943 to 1945 but was diagnosed in 1976, 31 years later.  The examiner further reasoned that the Veteran did not develop squamous cell carcinoma of the ears (despite being service-connected for frostbite of the ears).  The examiner added that on a review of current medical literature on the late, long-term and permanent complications of frostbite, squamous cell carcinoma is not listed as a late or long-term complication of frostbite.

The Board finds that the above opinion of the November 2011 VA examiner is the most probative evidence of record as to whether the Veteran's residuals of squamous cell carcinoma of the nose and right cheek are related to service, to include in-service frostbite or sun exposure.  The examiner reviewed the claims file, interviewed the Veteran, examined him, and provided a thorough rationale for his conclusions.  The Board notes that there is no medical opinion of record that contradicts the opinion of the November 2011 VA examiner.  While the Board acknowledges that the Veteran's representative referenced a blank cold injury protocol examination form in offering that long-term sequelae of cold injuries include squamous cell carcinoma, the Board notes that this form does not constitute the medical opinion of any clinician in this case.  By contrast, the November 2011 VA examiner's opinion was based, in part, on a review of current medical literature and, therefore, the Board finds it to constitute competent, uncontroverted medical evidence.

The Board acknowledges that the Veteran, by way of his representative, has attributed his history of squamous cell carcinoma to service, to include frostbite and sun exposure.  While the Veteran may be competent to report experiencing cold exposure and sun exposure, he is not, however, competent to etiologically link squamous cell carcinoma to weather exposure in service over 30 years prior to being diagnosed, which requires medical expertise.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds the competent medical opinion of the November 2011 VA examiner to have far more probative value.  

For the above reasons, the Board finds that the preponderance of the evidence is against granting service connection for squamous cell carcinoma of the nose and right cheek.  The benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for squamous cell carcinoma of the nose and right cheek is denied.


REMAND

The Veteran also claims entitlement to TDIU.  Presently, the Veteran is service-connected for an anxiety disorder, frostbite of the feet, frostbite of the ears, and right knee scar residuals of shell fragment wounds.

In April 2009 and September 2010, the Board deferred decision on this claim as inextricably intertwined with the Veteran's other pending claims.  

In October 2011, the Board remanded the Veteran's claim so that he could be provided with a VA examination relating to his claim.  The Veteran was provided with November 2011 mental and skin VA examinations (including cold injury residuals and scars).  The November 2011 mental VA examiner opined that the Veteran was not unemployable due to his mental condition.  The November 2011 skin VA examiner opined that the Veteran's skin conditions do not prevent the Veteran from obtaining and maintaining sedentary gainful employment.  The skin VA examiner did, however, opine that the Veteran's frostbite of the feet later developed into peripheral neuropathy that prevented him from maintaining any form of employment requiring prolonged walking, driving, standing, or climbing (and, again, service connection for peripheral neuropathy is referred for adjudication in the introduction above).  

Subsequently, the Veteran's representative, in his September 2012 brief, alleged that the November 2011 mental and skin VA examinations were inadequate insofar as they failed to address the cumulative effect of the Veteran's service-connected conditions on his employability.  The Board agrees that neither VA examiner addressed the cumulative effect of the Veteran's service-connected conditions and, therefore, that the VA examination was inadequate and a remand is necessary for a new VA examination to address the cumulative effect of all of the Veteran's service-connected disabilities on his employment.

In addition, the Veteran's representative further requested in his September 2012 brief that a claim be inferred based on the November 2011 skin VA examiner's opinion for service connection for peripheral neuropathy of the feet as secondary to the Veteran's service-connected frostbite of the feet, and that the Veteran's claim for TDIU then be readjudicated (taking into account the claim for peripheral neuropathy of the feet).  As noted above, the Veteran's inferred claim has been referred for adjudication by the RO.  Nevertheless, as the Board lack's` jurisdiction over that issue, the Board must proceed with further development of the TDIU claim at this time as outlined below rather than deferring action on this TDIU claim, which would unnecessarily delay a final decision on the matter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain a VA medical opinion to clarify the cumulative effect of the Veteran's service-connected disabilities on his employability.  The Veteran's claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the opinion.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

Based on a review of the evidence contained in the claims file, the examiner is asked to comment on whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the cumulative effect of his service-connected disabilities.  In making this determination, the examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to obtain or maintain substantially gainful employment in light of the severity of his service-connected disabilities (standing alone).

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Please note that if the Veteran is found to have some degree of unemployability due to nonservice-connected disabilities, please nevertheless include a clear explanation of the current degree (if none, please explain) of unemployability attributable only to the Veteran's service-connected disabilities. 

2.  Then, readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

Thereafter, the case should be returned to the Board, if in order.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


